DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.
1. Claims 1, 2 and 14-16 have been amended.
2. In view of Applicant’s amendments to the claims the 102 and 103 rejections have been amended.
3. Claims 1, 2, and 14-19 are examined in the instant application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 are unclear. Claims 1 and 2 have been amended to recite that the differentiation-promoted stem pluripotent stem cell has promoted differentiation into endoderm or mesoderm when compared to a control cell. However, it is not clear what is encompassed by a pluripotent stem cell that has “promoted differentiation potential…”. The specification teaches (on pg. 11 lines 1-7):
“In the present specification, the term “differentiation-promoted pluripotent stem cell” means a pluripotent stem cell in which the differentiation is promoted while maintaining sternness. As will be described later in the examples, in the differentiation-promoted pluripotent stem cell, a level of differentiation potential into all germ layers of endoderm, mesoderm, and ectoderm (hereinafter referred to as “three germ layers” in some cases) is improved compared to pluripotent stem cells not underwent a method for manufacturing of the present embodiment.”
	Additionally, Applicant in their arguments identify parag. 74 and Example 13 as supporting the claimed amendment, however a review of parag. 74 (discussing Fig. 7) and Example 13, particularly the results in Fig. 23, teach that the pluripotent stem cell formed all three germ layers significantly better than control.
	Accordingly, it is not clear how a stem cell can be both “pluripotent” and have promoted differentiation “potential” for just one of the three germ layers, since the specification defines the differentiation-promoted pluripotent stem cell as forming all three germ layers (as compared to a control cell) and it is well accepted in the art that for a cell to be deemed pluripotent, it has the capability to form all three germ layers. Thus, it is not clear how the differentiation-promoted pluripotent stem cell is both pluripotent and has promoted potential for forming just one germ layer such as endoderm or mesoderm.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (WO 2013/187416, published 12/19/2013, English Machine Translation attached) for reasons of record in the Final Office action mailed on 4/26/2022 (and repeated as amended below).
Claim Interpretation: the claims have been amended to recite that the differentiation-promoted pluripotent stem cell has promoted differentiation potential into endoderm or mesoderm when compared with a control cell. However, the claimed product (claim 1) and method of making the product (claim 2) only require a culture medium comprising a TGF-β family inhibitor, a GSK3β inhibitor, a BMP inhibitor and a differentiation-promoted pluripotent stem cell. The claims recite that the differentiation-promoted pluripotent stem cell has the “potential” to have promoted differentiation into endoderm or mesoderm, however it is interpreted that this “potential” is not required by the recited cell culture. The “potential” of the differentiation-promoted pluripotent stem cell is something that happen in the future (i.e. capable of), but the recited cell culture only requires the differentiation-promoted pluripotent stem cell be present in the cell culture with the recited inhibitors, and not that the differentiation-promoted pluripotent stem cell be differentiated into any other cell or gem layer. Further, the differentiation-promoted pluripotent stem cell is defined in the specification on pg. 11 lines 1-7, as forming all three germ layers. 
Thus, in view of the teachings in the specification and above, the differentiation-promoted pluripotent stem cell of the claimed invention would be taught by Nakamura below.

Regarding claims 1 and 2, Nakamura et al. teach a culture medium and a method for differentiating iPS cells into a differentiation-promoted pluripotent stem cell. Specifically, Nakamura teaches (emphasis added):
“As a result of diligent studies to solve the above problems, iPS cells were subcultured in the presence of a TGF-β family inhibitor (SB431542), a GSK3β inhibitor (CHIR99021), and a BMP inhibitor (Dorsomorphin). We succeeded in improving the neuronal differentiation potential of iPS cells while maintaining pluripotency. Furthermore, the iPS cells thus obtained were suspended under hypoxic conditions in a medium containing a TGF-β family inhibitor (SB431542), a GSK3β inhibitor (CHIR99021), a ROCK inhibitor (Y27632), bFGF, LIF and B27. By culturing, we succeeded in mass culturing neural stem cells at high speed (3 days) and efficiently. In particular, we succeeded in efficiently inducing neural stem cells from T cell-derived iPS cells, which are difficult to differentiate into nerves.” (pg. 4 parag. 0009).
The phrase “We succeeded in improving the neuronal differentiation potential of iPS cells while maintaining pluripotency.” is interpreted to encompass producing a pluripotent stem cell which has improved differentiation potential.
Regarding the limitation of not selecting the pluripotent stem cell in advance in claim 2, it should be noted that Nakamura does not teach selecting the pluripotent stem cell in advance according to origin and further the cell of Nakamura is indistinguishable from the claims because the pluripotent stem cell of Nakamura is structurally identical to the instantly recited pluripotent stem cell. Therefore, selecting (or not selecting) a cell does not result in a structural change to the recited pluripotent stem cell.
Thus Nakamura clearly anticipates the invention of claims 1 and 2.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that claims 1 and 2 have been amended to recite "wherein the differentiation-promoted pluripotent stem cell has promoted differentiation potential into endoderm or mesoderm when compared with a control cell."
In contrast, Nakamura discloses "a method for enhancing the neuronal differentiation
ability of pluripotent stem cells, comprising culturing pluripotent stem cells in the presence of a
TGF-β family inhibitor, a GSK3β inhibitor, and a BMP inhibitor."
Applicants continue that it is well known in the art and recited in the specification that neuronal cells are derived from the ectoderm. Accordingly, Nakamura provides no disclosure of a culture medium for a differentiation-promoted pluripotent stem cell or a method for manufacturing the same, wherein the differentiation-promoted pluripotent stem cell has promoted differentiation potential into endoderm or mesoderm, as presently claimed.
Examiner’s Response
While Applicant’s arguments have been fully considered they are not found persuasive. As set forth above, it is emphasized that the claimed invention is to a culture medium, comprising three components and a pluripotent stem cell. In this regard, Nakamura teaches the claimed culture medium and a pluripotent stem cell which forms all three germ layers. Applicant’s argue that “it is well known in the art and recited in the specification that neuronal cells are derived from the ectoderm. Accordingly, Nakamura provides no disclosure of a culture medium for a differentiation-promoted pluripotent stem cell or a method for manufacturing the same, wherein the differentiation-promoted pluripotent stem cell has promoted differentiation potential into endoderm or mesoderm”. This argument is not found persuasive. The claims recite that the pluripotent stem cell has the differentiation potential to differentiate into endoderm or mesoderm when compared to a control cell and there is no teachings or evidence that the pluripotent stem cell of Nakamura would not have this same potential since the pluripotent stem cell of Nakamura has the potential to form all three germ layers since it is art accepted that the term “pluripotent” refers only to cells that form all three germ layers. Further, the claims do not require the differentiation of any pluripotent stem cell, only that it has the potential to have promoted differentiation into endoderm or mesoderm when compared to a control cell and in this regard, again, Nakamura teaches a pluripotent stem cell with the potential to form both endoderm and mesoderm as embraced by the claims.
Thus for the reasons above and of record the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (WO 2013/187416, published 12/19/2013, English Machine Translation attached) in view of Suemori et al. (2006, Biochemical and Biophysical Res. Comm., Vol. 345, pgs. 926-932).
Claim Interpretation: the claims have been amended to recite that the differentiation-promoted pluripotent stem cell has promoted differentiation potential into endoderm or mesoderm when compared with a control cell. However, the claimed product (claim 1) and method of making the product (claim 2) only require a culture medium comprising a TGF-β family inhibitor, a GSK3β inhibitor, a BMP inhibitor and a differentiation-promoted pluripotent stem cell. The claims recite that the differentiation-promoted pluripotent stem cell has the “potential” to have promoted differentiation into endoderm or mesoderm, however it is interpreted that this “potential” is not required by the recited cell culture. The “potential” of the differentiation-promoted pluripotent stem cell is something that happen in the future (i.e. capable of), but the recited cell culture only requires the differentiation-promoted pluripotent stem cell be present in the cell culture with the recited inhibitors, and not that the differentiation-promoted pluripotent stem cell be differentiated into any other cell or gem layer. Further, the differentiation-promoted pluripotent stem cell is defined in the specification on pg. 11 lines 1-7, as forming all three germ layers. 
Thus, in view of the teachings in the specification and above, the differentiation-promoted pluripotent stem cell of the claimed invention would be taught by Nakamura below.

Regarding claims 1 and 2, Nakamura et al. teach a culture medium and a method for differentiating iPS cells into a differentiation-promoted pluripotent stem cell. Specifically, Nakamura teaches (emphasis added):
“As a result of diligent studies to solve the above problems, iPS cells were subcultured in the presence of a TGF-β family inhibitor (SB431542), a GSK3β inhibitor (CHIR99021), and a BMP inhibitor (Dorsomorphin). We succeeded in improving the neuronal differentiation potential of iPS cells while maintaining pluripotency. Furthermore, the iPS cells thus obtained were suspended under hypoxic conditions in a medium containing a TGF-β family inhibitor (SB431542), a GSK3β inhibitor (CHIR99021), a ROCK inhibitor (Y27632), bFGF, LIF and B27. By culturing, we succeeded in mass culturing neural stem cells at high speed (3 days) and efficiently. In particular, we succeeded in efficiently inducing neural stem cells from T cell-derived iPS cells, which are difficult to differentiate into nerves.” (pg. 4 parag. 0009).
Regarding manufacturing a differentiation-promoted pluripotent stem cell in claim 2, the phrase “We succeeded in improving the neuronal differentiation potential of iPS cells while maintaining pluripotency.” is interpreted to encompass producing a pluripotent stem cell which has improved differentiation potential.
Regarding the limitation of not selecting the pluripotent stem cell in advance, Nakamura does not teach selecting the pluripotent stem cell in advance according to origin and further the cell of Nakamura is indistinguishable from the claims because the pluripotent stem cell of Nakamura is structurally identical to the instantly recited pluripotent stem cell. Therefore, selecting (or not selecting) a cell does not result in a structural change to the recited pluripotent stem cell.
Nakamura does not teach:
(i) an ES cell resistant to differentiation.

(i) Regarding differentiation resistant ES cells in claims 14, 15, 17 and 18, Suemori et al. teach the creation of three differentiation resistant ES cell lines, KhES-1, KhES-2 and KhES-3 (see Abstract and pg. 927 col. 2 parag. 3). 
Suemori teaches (emphasis added) that:
“All of the hES cell lines we derived were phenotypically and morphologically similar to established hES cell lines previously reported [13–15]; all cell lines exhibited alkaline phosphatase activity and expressed specific cell surface antigens SSEA-3, SSEA-4, and TRA-1-60, and the marker genes Oct-3/4, Sox2, and Nanog. These cell lines were also able to differentiate into all three embryonic germ layers, the ectoderm, mesoderm, and endoderm. Thus, the three cell lines that we derived appear to have all the morphologic and phenotypic characteristics of human ES cells and we consider them new human ES cell lines.
Unlike other immortalized cell lines, embryonic stem cells are thought to retain their genetic integrity after a long period in culture. However, recent reports identified chromosome
abnormalities in human ES cell lines arising after a relatively short period in culture; these abnormalities then accumulated in the population [7,8]. Within hES cell cultures, trisomy for chromosomes 12 and 17 are the most commonly observed aneuploidies, and bulk passage using
enzymatic dissociation is thought to lead to these karyotype abnormalities [7,16]. However, as we showed here, ES cell lines retained a normal karyotype after at least 100 passages, corresponding to about 1 year in culture by bulk passage, and the KhES-1 cell line retained a normal karyotype even after more than 2 years in culture.” (pg. 931 col. 2 parag. 2 bridge parag. 3 lines 1-14).
	Suemori continues to teach that “We allowed KhES-1, -2, and -3 to grow to higher densities to induce differentiation, and this gave rise to several types of differentiated cells including vesicular epithelia resembling the visceral endoderm or yolk sac and neuronal cells with outgrowths from cell clumps.” (pg. 929 col. 1 lines 2-6).
Suemori concludes by teaching:
“We efficiently established three new hES cell lines. These cell lines were morphologically and phenotypically similar to established hES cell lines, including the ability
to differentiate into tissues derived from all three germ layers. We additionally developed improved culture methods that facilitate the maintenance of a normal karyotype after prolonged culture by enzymatic bulk passaging. These advances will enable the large-scale cultivation
of hES cells and the derivation of functional cells and tissues in the numbers required for transplantation therapy in the future.” (pg. 931 col. 2 parag. 4). 
Thus at the time of filing the ordinary artisan would have found it prima facie obvious to substitute the KhES-2 and 3 cells of Suemori for the pluripotent stem cells of Nakamura to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to make such a substitution since Suemori teaches that their differentiation resistant hES cells were able to differentiate into neuronal cells and still be cultured long term without chromosomal abnormalities. Thus Nakamura could produce continues neuronal stem cells long term without the concern for chromosomal abnormalities in their hES cell culture. 
There would have been a reasonable expectation of success that the differentiation resistant hES cells of Suemori could work in the method of Nakamura, since Suemori teaches that their differentiation resistant hES cells could form all three germ layers and differentiation into specialized cells such as neurons.
Thus the cited art provide the requisite teachings and motivations to make and use the invention as claimed.

Applicant’s have combined their arguments for the two separate 103 rejections, thus both rejections are addressed below.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that Applicant has demonstrated in various cell lines that the culture medium of the claims comprising a GSK3β inhibitor, a BMP signaling inhibitor, and (TGF)-β inhibitor can increase the expression of both endoderm and mesoderm markers. Specifically, Example I uses 201B7 cells (human iPSC cells), Example 14 uses KhES2, KhES3, KhES4, and KhES5 cells (human ES cell lines resistant to differentiation), and Example 15 uses human TiPSC 30 cells.
Accordingly, Applicant has demonstrated for the first time that in a variety of cell types,
the recited cell culture medium is effective in promoting differentiation into endoderm and
mesoderm.
In contrast, Nakamura provides no teaching, suggestion, or motivation to arrive at the
claimed cell culture comprising or method for producing endodermal or mesodermal cells.
Instead, Nakamura teaches the production of neural cells by disclosing at Examples 2 and 3 that
"under the GSKi + TGF-βi condition, neurospheres capable of neuronal differentiation were
formed 6 days after the start of culture, faster than the conventional SND method (FIG. 2). From
this result, it was suggested that GSKi + TGF-βi conditions (addition of CHIR99021 and
SB431542) promote differentiation induction of undifferentiated neural cells (neural stem
cells, etc.) from iPS cells even in suspension culture ... From these results, it is suggested that
CHIR99021 and SB431542 have higher induction efficiency of neural stem cells/neural
system differentiated cells when added to the medium from the earliest possible time of
neurosphere-induced culture (preferably at the start of neurosphere-induced culture.)"
Accordingly, the method taught in Nakamura is the formation of neural cells using a TGF-β
family inhibitor, a GSK3β inhibitor, and a BMP inhibitor.
Suemori fails to cure the deficiencies of Nakamura. Suemori teaches a method for the
establishment of embryonic stem cell lines. Suemori fails to teach a cell culture medium comprising a TGF-β family inhibitor, a GSK3β inhibitor, and a BMP inhibitor, let alone for producing cells with mesodermal or endodermal differentiation potential.
Brown fails to cure the deficiencies of Suemori and Nakamura. Brown teaches the
generation of T lymphocyte-derived iPSCs from peripheral blood. Brown fails to teach a cell culture medium comprising a TGF-β family inhibitor, a GSK3β inhibitor, and a BMP inhibitor, let alone for producing cells with mesodermal or endodermal
differentiation potential.
Applicant has claimed a culture comprising or a method for producing a differentiation promoted pluripotent stem cell that has promoted differentiation potential into endoderm or mesoderm when compared with a control. A skilled person would not arrive at the present culture or method based on the cited prior art that teaches the production of neuronal cells.
Examiner’s Response
While Applicants arguments have been fully considered they are not found persuasive. Applicants argue “Accordingly, the method taught in Nakamura is the formation of neural cells using a TGF-β family inhibitor, a GSK3β inhibitor, and a BMP inhibitor.” This argument is not found persuasive since the claims do not require the formation of any cell from the pluripotent stem cell, only that it has the potential to form endoderm or mesoderm when compared to a control cell and as set forth above, Nakamura teaches a cell culture comprising the same stem cell and inhibitors as instantly claimed.
Regarding the teachings of Suemori and Brown, Applicant’s arguments are also not found persuasive. Suemori and Brown provide the teachings and motivations to use an ES cell resistant to differentiation and to use TiPSC cells as the starting cell type in the teachings of Nakamura and Brown.

Claims 1, 2, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (WO 2013/187416, published 12/19/2013, English Machine Translation attached) in view of Brown et al. (2010, PLoS One, Vol. 5(6), e11373, pgs. 1-9).
Claim Interpretation: the claims have been amended to recite that the differentiation-promoted pluripotent stem cell has promoted differentiation potential into endoderm or mesoderm when compared with a control cell. However, the claimed product (claim 1) and method of making the product (claim 2) only require a culture medium comprising a TGF-β family inhibitor, a GSK3β inhibitor, a BMP inhibitor and a differentiation-promoted pluripotent stem cell. The claims recite that the differentiation-promoted pluripotent stem cell has the “potential” to have promoted differentiation into endoderm or mesoderm, however it is interpreted that this “potential” is not required by the recited cell culture. The “potential” of the differentiation-promoted pluripotent stem cell is something that happen in the future (i.e. capable of), but the recited cell culture only requires the differentiation-promoted pluripotent stem cell be present in the cell culture with the recited inhibitors, and not that the differentiation-promoted pluripotent stem cell be differentiated into any other cell or gem layer. Further, the differentiation-promoted pluripotent stem cell is defined in the specification on pg. 11 lines 1-7, as forming all three germ layers. 
Thus, in view of the teachings in the specification and above, the differentiation-promoted pluripotent stem cell of the claimed invention would be taught by Nakamura below.

Regarding claims 1 and 2, Nakamura et al. teach a culture medium and a method for differentiating iPS cells into a differentiation-promoted pluripotent stem cell. Specifically, Nakamura teaches (emphasis added):
“As a result of diligent studies to solve the above problems, iPS cells were subcultured in the presence of a TGF-β family inhibitor (SB431542), a GSK3β inhibitor (CHIR99021), and a BMP inhibitor (Dorsomorphin). We succeeded in improving the neuronal differentiation potential of iPS cells while maintaining pluripotency. Furthermore, the iPS cells thus obtained were suspended under hypoxic conditions in a medium containing a TGF-β family inhibitor (SB431542), a GSK3β inhibitor (CHIR99021), a ROCK inhibitor (Y27632), bFGF, LIF and B27. By culturing, we succeeded in mass culturing neural stem cells at high speed (3 days) and efficiently. In particular, we succeeded in efficiently inducing neural stem cells from T cell-derived iPS cells, which are difficult to differentiate into nerves.” (pg. 4 parag. 0009).
Regarding manufacturing a differentiation-promoted pluripotent stem cell in claim 2, the phrase “We succeeded in improving the neuronal differentiation potential of iPS cells while maintaining pluripotency.” is interpreted to encompass producing a pluripotent stem cell which has improved differentiation potential.
Regarding the limitation of not selecting the pluripotent stem cell in advance, Nakamura does not teach selecting the pluripotent stem cell in advance according to origin and further the cell of Nakamura is indistinguishable from the claims because the pluripotent stem cell of Nakamura is structurally identical to the instantly recited pluripotent stem cell. Therefore, selecting (or not selecting) a cell does not result in a structural change to the recited pluripotent stem cell.
Nakamura does not teach:
(i) TiPSC cells.

(i) Regarding TiPSC cells, Brown et al. teach the creation of iPS cells from human peripheral blood T lymphocytes (see Abstract). 
Brown continues to teach that their TiPSCs were able to differentiate into neurons (see Abstract and Fig. 4) and due to their nature as starting at T cells, “TCR rearrangements may in fact prove advantageous in certain contexts, such as for iPSC clone tracking, as demonstrated by the detection of parent line clonal TCR b chain rearrangements in derivative teratomas” (pg. 2 col. 2 parag. 1 lines 6-9).
Regarding the limitation that that the pluripotent stem cells are TiPSCs immediately after establishment, it is interpreted that once the iPS cells are generated from T cells, they are TiPSCs as set forth on pg. 7 col. 1 at parags. 2 and 3).
Brown concludes by teaching:
“We describe the derivation of iPSCs from small, clinically advantageous volumes of non-mobilized human peripheral blood. T-cells represent an abundant cell source for reprogramming which can be harvested from large numbers of donors in a minimally invasive manner and cultured via well-established protocols. In the experiments we have detailed, TiPS have similar characteristics and differentiation potential as hESC lines and fibroblast-derived iPSC lines. Additionally, TiPS provide a novel model with which to explore iPSC clone tracking, T-cell development and therapeutic applications of iPSC technology.” (pg. 2 col. 2 last parag. bridge pg. 4 col. 1 lines 1-3).
Thus at the time of filing the ordinary artisan would have found it prima facie obvious to substitute the TiPSCs of Brown for the pluripotent stem cells of Nakamura to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to make such a substitution since Brown teaches that their TiPSCs were able to differentiate into neuronal cells and have the advantage of TCR clone tracking for individualized TiPSCs in patient care.
There would have been a reasonable expectation of success that the TiPSCs of Brown could work in the method of Nakamura, since Brown teaches that their TiPSCs were pluripotent and capable of differentiation into specialized cells such as neurons.
Thus the cited art provide the requisite teachings and motivations to make and use the invention as claimed.
	See above for response to arguments.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632